Mr. Justice Nelson
delivered the opinion of the court.
This' is a writ of error to the Circuit Court of the United States for the Northern District of Illinois.
The suit in ejectment in this case was brought by Mrs. Patton *574against Long and others, to recover possession of the south half of section 22, township 27 north, range 13 west. The plaintiff gave in evidence a patent to Robert Hord, including the premises, dated November 1, 1839, and a deed from Hord to John M. Patton, and the will of Patton, by which the lot in question was devised to the plaintiff, and rested.
Mr. B. G. Cook for plaintiffs in error.
Mr. Conway Robinson for defendant in error.
The defendant offered in evidence a deed from the sheriff of the county of Iroquois to L. M. Peck, including the premises in question, dated July 1, 1864, which purported to be a deed upon a sale for taxes; a deed from Peck and wife to B. L. T. Bourland, dated July 1, 1864; and from Bourland and wife to Isaac Underhill, dated April 29,1865, and then offered in evidence five tax certificates of payment of taxes on the lot for the year therein mentioned, stating that his object in offering said evidence was to show title to the premises, and to require the payment of said taxes by the plaintiff, in case he questioned the title of Underhill under the statute. But the court held that the defendants had not brought themselves within the act of February 21, 1861, to which ruling there was an exception.
All the questions presented in this case have been disposed of in the case of Little v. Herndon, except as to the admission of the will of J. M. Patton. The only one material point to notice is that it was not properly proved or probated. But the proofs are conclusive that it was proved in the Circuit Court of the' city of Richmond, Virginia, agreeably to the laws of that State, and according to the laws of Illinois, the will was as available in proof there as if probated in that State. Judgment affirmed.